March 24, 1967


Honorable   Jesse James                       Opinion   No. M -    46
State Treasurer
Austin,   Texas   78711                       Re:   Eligibility      of the
                                                    described     bonds as
                                                    collateral     for state
Dear Mr. James:                                     deposits.

       Youhav,e-requested   an opinion   as to the ellglbllity
of Harris County Water Control       and Improvement District
Number 1. Waterworks and Sewer System Combination        Tax and
Revenue Bonds, Series     B 1951, dated February 15, 1951,
 (hereinafter    referred to LS “the Bonds”) as collateral
for state deposits.

       Bonds of water control    and improvement districts
are not included    In the eligible   classes     of securities
enumerated In Article     2529, Vernon’s    Civil   Statutes;
therefore,    the Bonds are not eligible     under the general
depository    laws.
           No. c-664
           No. V-838
           No. O-2870


        Harris County Water Control         and Improvement Distr$.ct
Number 1 was organized          pursuant to the authority           found in
Article    7880et. seq., Vernon’s Civil Statutes.                   Bonds of
such districts       are not eligible      as collateral        security
for state deposits         unless   the issuing    district      has quali-
fied as a “Municipal         District”    pursuant to the provisions
of Article      7880-lga,    Vernon’s   Civil   Statutes.        A careful
examination      of the bond transcript        authorizing       the issu-
ance of the Bonds (Comptroller’s            Registration        No. 27450)
and your opinion        request   does not reflect       that Harris
County Water Control         and Improvement District           Number 1
has ever qualified         as a “Municipal     District     .‘I In the
absence of such quallflcatlon,            It is the opinion         of this
Department that the Bonds are not eligible                 as collateral
security     for state deposits.


                                -   215   ”
Honorable    Jesse   James,   Page 2    (M-46)



                           SUMMARY

            In the absence of a showing that Harris
      County Water Control        and Improvement Dlstriut
      Number 1 has complied         with Article     7880-lga,
      Vernon's    Civil   Statutes,     the district's     Water-
      works and Sewer System Combination             Tax and
      Revenue Bonds, Series         B 1951, are not eligible
      as collateral     for state deposits.

                                                 truly     yours,


                                                     07   &zz-
                                                     C. MARTXN
MPM:mh                                                   General    of   Texas

Prepared    by M. Paul Martin
Assistant    Attorney General

APPROVED:
OPINION COMMITTEE

Hawthorne Phillips,     Chairman
W. V. Geppert,   Co-Chairman
Marvin Sentell
2. T. Fortescue,    III
Fielding  Early

STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                              - 216 -